ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 10-27 are allowed because the prior art made of record does not teach a combination handheld mobile radio device and rechargeable battery system, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-6 and 10-27, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a power port conductively coupled to the battery and carried within the partial hollow cavity, the power port is configured to engage with an external cord conductively coupled to an external power source for recharging the battery, the power port is configured to engage with the external cord for charging the external battery, the power port extends outside the body of the battery so that the power port engages with the external cord for charging the external battery; and
a transformer conductively coupled to the power port and to the battery,
the transformer being carried within the partial hollow cavity of the body, the
transformer comprises one of:
a linear regulator;
a switching regulator; and
a power management integrated circuit device;
wherein the terminal is conductively coupled to the battery and carried on an outside surface of the body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851